Citation Nr: 1760737	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to June 1946 in the United States Coast Guard.  He died in October 2013.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant requested a hearing before the Board, which was rescheduled for a date in June 2016.  Her hearing request is deemed withdrawn because she failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not in receipt of VA compensation or pension benefits at the time of his death. 

2.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

3.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

4.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, while transferred or admitted to a non-VA facility with which the Secretary of VA had contracted to provide care or treatment pursuant to 38 U.S.C. § 1703, or while traveling to or from a specific place with prior authorization and at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of burial benefits have not been met.  38 U.S.C. §§ 2302, 2303, 2307 (2012); 38 C.F.R. §§ 3.1700, 3.1704, 3.1705, 3.1706, 3.1707, 3.1708, 3.1709 (2017); 38 C.F.R. § 3.1600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  As this claim was pending at the time of the regulation change, the Board will analyze the claim under both the old and the new regulations. 

The appellant does not contend, and the evidence does not demonstrate, that the Veteran's death was related to his active service.  38 C.F.R. §§ 3.1704; 3.1600.  As a result, the Board's analysis will focus on the regulations pertaining to nonservice-connected burial benefits, as service-connected burial benefits are not warranted. 

In the case of a nonservice-connected death, the former regulation provides that entitlement to burial benefits is based upon the following conditions:  (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the his death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C. § 2302(a) (2012); 38 C.F.R. § 3.1600(b) (2014). Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2014).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2014).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death:  (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706. 

The facts of this case are not in dispute.  Prior to his death, there is no evidence that the Veteran was receiving disability or pension benefits from VA, and there is no evidence that the Veteran had a claim pending at the time of his death.  

The Veteran died in October 2013.  His death certificate reflects that he died at home, that his body was transferred to a private funeral home, and that he was later interred at Oceanview Cemetery.  

The appellant has indicated her belief that because the Veteran fought in World War II, she would receive some reimbursement for his burial expenses.  The Board is sympathetic to her claim and is grateful for the Veteran's service to our country.  However, the law is dispositive in this case.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  See Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). The Board has no discretion to award benefits in this matter. 


ORDER

Nonservice-connected burial benefits are denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


